DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 6, 9, 12, 14, 15, 19, 20, 24, 25, 28, 30, 31, 35, 39, 43 are objected to because of the following informalities:  
Claim 1: “passage therethrough of an intramedullary nail” should read “passage therethrough of said intramedullary nail”
Claim 1: “gripped by the hand of a user” should read “gripped by a hand of a user”
Claim 1: “a first portion of an intramedullary nail” should read “a first portion of the intramedullary nail”
Claim 3: “wherien” should read “wherein”
Claim 6: “maximizes the frictional force” should read “maximizes a frictional force”
Claim 9: “surrounding the distal portion” should read “surrounding a distal portion”
Claim 12: “extends in a distal direction” should read “extends in said distal direction”
Claim 12: “a first portion of the length” should read “a first portion of a length”
Claim 14: “wherein the threaded hole” should read “wherein a threaded hole”
Claim 15: “passage therethrough of an intramedullary nail” should read “passage therethrough of the intramedullary nail”
 Claim 15: “gripped by the hand of a user” should read “gripped by a hand of a user”
Claim 15: “the hand of a user” should read “the hand of the user”
Claim 19: “less than the full cross sectional area” should read “less than a full cross sectional area”
Claim 20: “wherien” should read “wherein”
Claim 24: “wherien” should read “wherein”
Claim 25: “second portion of the length” should read “second portion of a length”
Claim 25: “extending on the other side” should read “extending on an opposing side”
Claim 28: “passage therein of an intramedullary nail” should read “passage therein of the intramedullary nail”
Claim 28: “gripping by the hand of a user” should read “gripping a hand of a user”
Claim 28: “the hand of a user” should read “the hand of the user”
Claim 28: “extending on the other side” should read “extending on an opposing side”
Claim 28: “portion of an intramedullary nail” should read “portion of the intramedullary nail”
Claim 30: “the opening of the threaded hole” should read “an opening of the threaded hole”
Claim 31: “the opening of the threaded hole” should read “an opening of the threaded hole”
Claim 35: “receive therein the fingers” should read “receive therein fingers”
Claim 35: “fingers of a user” should read “fingers of the user”
Claim 35: “receiving therein the thumb” should read “receiving therein a thumb”
Claim 39: “wherien” should read “wherein”
Claim 43: “wherien” should read “wherein”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 1, 23, 25-28, 32, 37-39, 42, 43 recite the limitations: 
Claim 1: “the proximal end of said first member”
Claim 6: “the frictional force”
Claim 9: “the distal portion of said collet”
Claim 12: “the proximal end”
Claim 12: “the length of said second member”
Claim 14: “the threaded hole”
Claim 19: “the full cross sectional area”
Claim 23: “the frictional force”
Claim 25: “said first handle”
Claim 25: “said second handle”
Claim 25: “the length of said second handle”
Claim 25: “the other side”
Claim 26: “the first portion”
Claim 26: “the second portion”
Claim 26: “the central axis”
Claim 27: “the threaded hole”
Claim 27: “the portion of said second handle”
Claim 28: “the proximal end of said first handle”
Claim 32: “the portion of said second handle”
Claim 37: “said vertical handle” 
Claim 38: “said vertical handle”
Claim 38: “the distal side”
Claim 39: “said horizontal handle”
Claim 42: “the frictional force”
Claim 43: “said horizontal handle”  
There is insufficient antecedent bases for these limitations in the claims. Claims 2-14, 29-43 are also rejected under 35 U.S.C. 112(b) as they depend on a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DiPoto et al. (US 8,939,977 B2).
Regarding claim 1, DiPoto et al. disclose, in various embodiments, an apparatus figs. 5a and 7a (500, 700, as 700 is an alternative embodiment of 500 though is not depicted in use with insertion catheter 101) for manipulation of an intramedullary nail fig. 5a (101, 500) [col. 4, lines 42-43, “the optical fiber is sized to pass through an inner lumen of the insertion catheter 101”, where rather than an optical fiber, an intramedullary nail could be inserted instead as both have similar structures], comprising: a first member fig. 7a (702) defining an internal channel fig. 7a (702) [col. 4, lines 29-30] for passage therethrough of said intramedullary nail, the channel having an exit (see fig. below); a second member fig. 7a (710, 714, 716) having a proximal side and a distal side (see fig. below) and including a handle fig. 7a (716) adapted and configured to be gripped by a hand of a user [col. 13, lines 40-41], the handle having at least one feature adapted and configured to receive thereon a finger of the hand of the user (see fig. below), the proximal end of said first member being fixedly attached to the distal side of the second member (see fig. below), the first member extending in a distal direction from the second member fig. 7e (705), said first member extending in a distal direction from the second member (see fig. below), said first member defining an 

    PNG
    media_image1.png
    96
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    265
    415
    media_image3.png
    Greyscale

While DiPoto et al. disclose these elements in various embodiments, it is stated by DiPoto et al. that, “it should be noted that while the methods is described in connection to the stabilizer 500 and slap hammer 800, the stabilizer 500 can be substituted with the stabilizer 700… to perform methods of the present disclosure” [col. 15, lines 50-56]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to mix embodiments disclosed by DiPoto et al. as it has been taught that mixing of embodiments is possible to perform the methods described. 
Claims 2-7, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over DiPoto et al. (US 8,939,977 B2) and Culbert et al. (US 20080097436 A1).
Regarding claim 2, DiPoto et al. disclose the apparatus of claim 1.

Regarding claim 2, Culbert et al. disclose wherein said retention mechanism figs. 27e and 27f (1450) includes a pushbutton fig. 27e (1452), and pressing of said pushbutton places said retention mechanism in the second position [0198, “depressing or sliding a button 1452, moves the pin to release the two components 1404, 1406.”]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of DiPoto et al. with those of Culbert et al. as the retention mechanism taught by DiPoto et al. serves to retain the tube assembly 702 within the stabilizer 700 (and consequently an inserted intramedullary nail inside the tube 702), while Culbert et al. discusses mechanisms for removably coupling first and second dilator tubes together. Essentially, both DiPoto et al. and Culbert et al. disclose mechanisms to retain two cylindrical/tubular parts together in a releasable manner. 
Regarding claim 3, DiPoto et al. and Culbert et al. disclose the apparatus of claim 2 wherein in the second position said collet can be removed axially from said pocket [0198 of Culbert et al., “…inner tube 1404 can then be removed as described above leaving the second tube…”]. 
Regarding claim 4 DiPoto et al. and Culbert et al. disclose the apparatus of claim 2 wherein said pushbutton is biased to the first position [0198 of Culbert et al., “…spring biased pin… in a first position, locks the two components 1404, 1406 together…”]. 


    PNG
    media_image4.png
    265
    415
    media_image4.png
    Greyscale

While DiPoto et al. and Culbert et al. teaches a non-circular internal pocket, the depicted portion of collet happens to be circular but can be any shape that fits in the internal pocket. It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to make the portion of collet corresponding to the internal pocket shape, since applicant has not disclosed that such feature solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of engaging the collet with the first member.
Regarding claim 6 DiPoto et al. and Culbert et al. disclose the apparatus of claim 1 which further comprises a rotatable hand-adjustable knob fig. 7b (714) of DiPoto et al. having an interior, wherein rotation of said knob to a compressing position 
Regarding claim 7 DiPoto et al. and Culbert et al. disclose the apparatus of claim 6 wherein in the compressing position said knob limits access by the user [0198 of Culbert et al. , as in a locked position all elements of the mechanism are more compact] to the retention mechanism fig. 27e (1424, 1450) of Culbert et al.
Regarding claim 11, DiPoto et al. and Culbert et al. disclose the apparatus of claim 1 wherein said second member includes an elongate entrance for the internal channel (see fig. below), and the elongate entrance and the internal channel are adapted and configured to receive therein a curved intramedullary nail [col. 13, lines 33-40, “flexible tube assembly” can receive a nail that is not straight]. 

    PNG
    media_image5.png
    262
    449
    media_image5.png
    Greyscale

Regarding claim 12 DiPoto et al. and Culbert et al. disclose the apparatus of claim 1 wherein the exit has a central axis (see fig. below), and the proximal end of said first member extends in a distal direction from said second member, with a first portion of the length of said second member extending on one side of the central axis . 

    PNG
    media_image6.png
    223
    683
    media_image6.png
    Greyscale

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DiPoto et al. (US 8,939,977 B2) and Overes et al. (US 20160157871 A1).
Regarding claim 15, DiPoto et al. disclose an apparatus figs. 5a and 7a (500, 700, as 700 is an alternative embodiment of 500 though is not depicted in use with insertion catheter 101) for manipulation of an intramedullary nail fig. 5a (101, 500) [col. 4, lines 42-43, “the optical fiber is sized to pass through an inner lumen of the insertion catheter 101”, where rather than an optical fiber, an intramedullary nail could be inserted instead as both have similar structures], comprising: a horizontal handle fig. 7a (702) having an internal channel for passage therethrough [col. 4, lines 42-43] of the intramedullary nail, the channel having an exit (see fig. below); a vertical handle fig. 7a (716) having an elongate entrance (see fig. below) for the internal channel, said vertical handle having a proximal side and a distal side (see fig. below)… the horizontal handle extending from the distal side of the vertical handle (see fig. below) and being adapted and configured to be gripped by the hand of the user [col. 13, lines 40-41]; and a collet fig. 7b (710) having a compressible diametral section surrounding a portion of the 

    PNG
    media_image7.png
    468
    476
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    394
    654
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    264
    621
    media_image9.png
    Greyscale

However, DiPoto et al. do not disclose the apparatus including a plurality of features adapted and configured for gripping by the hand of the user. 
Regarding claim 15, Overes et al. disclose an apparatus including a plurality of features adapted and configured for gripping by the hand of the user [0061, “…designed for an ergonomic interaction with a hand of a surgeon”]. 

Regarding claim 16, DiPoto et al. and Overes et al. disclose the apparatus of claim 15 wherein the compressible diametral section has a central axis (see fig. below), and a portion of the elongate entrance is not aligned with the central axis (see fig. below, as there are portions of the elongate entrance extending beyond on either side of the central axis). 

    PNG
    media_image10.png
    394
    608
    media_image10.png
    Greyscale

Regarding claim 17 DiPoto et al. and Overes et al. disclose the apparatus of claim 16 wherein the elongate entrance has a length that extends on opposite sides of the central axis (see fig. above). 

Regarding claim 19 DiPoto et al. and Overes et al. disclose the apparatus of claim 15 wherein the internal channel includes an internal wall (see fig. above), the compressible diametral section defines a cylinder intersecting the internal channel (see fig. above), and the internal wall intersects less than a full cross sectional area of the cylinder (see fig. above). 
Regarding claim 20 DiPoto et al. and Overes et al. disclose the apparatus of claim 15 wherein said collet is releasably coupled to said horizontal handle [col. 13, lines 21-28 of DiPoto et al., where the stabilizer is “advanced” over the catheter 101, meaning it must also be removable from the catheter], and which further comprises a two position retention mechanism fig. 7a (710, 714) of DiPoto et al. having a first position that retains said collet coupled to said horizontal handle [col. 13, lines 33-40 of DiPoto et al., a first position being when knob 714 is rotated] and a second position that permits removal of said collet said horizontal handle [col. 13, lines 33-40 of DiPoto et al., the second position being when knob 714 is not rotated or rotated in the opposite direction]. 
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over DiPoto et al. (US 8,939,977 B2) and Overes et al. (US 20160157871 A1) as applied to claim 20 above, and further in view of Culbert et al. (US 20080097436 A1).

However, DiPoto et al. and Overes et al. do not disclose wherein said retention mechanism is biased to the first position. 
Regarding claim 21, Culbert et al. disclose wherein said retention mechanism is biased to the first position fig. 27e [0198, “…spring biased pin that is positioned in the locking member 1424 of the first dilator tube 1404 and, in a first position, locks the two components 1404, 1406 together”]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of DiPoto et al. and Overes et al. with those of Culbert et al. as Culbert et al. teaches a known alternative mechanism for locking two hollow components to each other, serving the same function as the collet system taught by DiPoto et al. 
Regarding claim 22, DiPoto et al., Overes et al., and Culbert et al. disclose the apparatus of claim 20 wherein said retention mechanism includes a pushbutton fig. 27e (1452) of Culbert et al., and pressing of said pushbutton places said retention mechanism in the second position [0198 of Culbert et al., “depressing or sliding a button 1452, moves the pin to release the two components 1404, 1406”]. 
Regarding claim 23, DiPoto et al., Overes et al., and Culbert et al. disclose the apparatus of claim 15 which further comprises a hand-adjustable knob fig. 7a (714) of DiPoto et al. having an interior, wherein adjustment of said knob changes the frictional 
Regarding claim 24, DiPoto et al., Overes et al., and Culbert et al. disclose the apparatus of claim 23 wherein said collet is releasably coupled to said horizontal handle [col. 13, lines 21-28 of DiPoto et al., where the stabilizer is “advanced” over the catheter 101, meaning it must also be removable from the catheter], and which further comprises a retention mechanism adapted and configured for releasing said collet from said horizontal handle fig.7a (710, 714) of DiPoto et al. [col. 13, lines 33-40 of DiPoto et al.] and said knob limits access by the user to the retention mechanism [0198 of Culbert et al., as in a locked position all elements of the mechanism are more compact]. 
Regarding claim 25, DiPoto et al., Overes et al., and Culbert et al. disclose the apparatus of claim 15 wherein the exit has a central axis (see fig. below), and the proximal end of said first handle extends fixedly in a distal direction from the distal side of said second handle (see fig. below), with a first portion of the length of said second handle extending on one side of the central axis (see fig. below) and a second portion of the length of said second handle extending on an other side of the central axis (see fig. below).

    PNG
    media_image11.png
    223
    683
    media_image11.png
    Greyscale


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art do not explicitly disclose all the particular details of the knob, collet, or compressive member as recited in these claims after a two position retention mechanism has already been defined. Additionally, the addition of the threaded hole to the handle and the requirement of its axis being parallel to the channel axis to allow impaction offset from the channel axis is generally not taught as most instruments similar to the one as claimed allow for impaction along the channel axis which appears to be more convenient as impaction tools can be inserted within other parts of the device. Because of this, there is no explicit teachings of a threaded hole on one part of the device as it does not seem to serve a purpose (see US 5,743,916, where one portion does have a hole that is not threaded as it is merely used to allow the device to be hung from a hook and there would be no reason or benefit to this hole being threaded).
Claims 8-10, 13, 14, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775